`
 

                   
 
 
 
 
 
NUMBER 13-11-00276-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE JOHNNY PARTAIN
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez
and Benavides
Per Curiam
Memorandum Opinion[1]
Relator, Johnny Partain, proceeding
pro se, filed a petition for writ of mandamus in the above cause on April 29,
2011, seeking to compel the trial court to issue a writ of execution.  The
Court requested and received a response to the petition for writ of mandamus
from the real party in interest, James Maples.  
The Court, having examined and
fully considered the petition for writ of mandamus and the response thereto, is
of the opinion that relator has not shown himself entitled to the relief sought. 
Accordingly, the petition for writ of mandamus is DENIED.  See id. 52.8(a). 
The amended motion to dismiss filed by Maples is DISMISSED as moot.
 
                                                                                                            PER
CURIAM
Delivered and filed the 
18th day of May, 2011.
                                                
                                                                                                
 




[1] See Tex.
R. App. P. 52.8(d) (“When denying relief, the court may hand down an
opinion but is not required to do so.”); Tex.
R. App. P. 47.4 (distinguishing opinions and memorandum opinions).